Citation Nr: 1130400	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral knee strain before January 15, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for right knee strain on and after January 15, 2009.

3.  Entitlement to an evaluation in excess of 30 percent for status post total left knee arthroplasty on and after March 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for a psychiatric disorder, to include as secondary to a bilateral knee disability; service connection for a neck disorder, to include as secondary to a bilateral knee disability; service connection for a back disorder, to include as secondary to a bilateral knee disability; and whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral ankle disorder, to include as secondary to a bilateral knee disability, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 11, 2008, the Veteran's bilateral knee disability was manifested by degenerative arthritis, near-full range of motion, pain, and tenderness.

 2.  From July 11, 2008 to January 15, 2009, the Veteran's right knee disability was manifested by degenerative arthritis, full range of motion, pain, and tenderness.   

3.  From July 11, 2008 to January 15, 2009, the Veteran's left knee disability was manifested by degenerative arthritis, limitation of extension to 20 degrees, pain, and tenderness.

4.  On and after January 15, 2009, the Veteran's right knee disability was manifested by degenerative arthritis, extension to zero degrees, flexion to 110 degrees, pain, and fatigue after repetitive use.
 
5.  On and after March 1, 2010, the Veteran's status post total left knee arthroplasty was manifested by pain to palpation, tenderness, extension to zero degrees, and flexion to 90 degrees.
 

CONCLUSIONS OF LAW

1.  Prior to July 11, 2008, the criteria for a rating in excess of 20 percent for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

2.  From July 11, 2008 to January 15, 2009, the criteria for a separate 10 percent rating for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

3.  From July 11, 2008 to January 15, 2009, the criteria for a separate 30 percent rating for a left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5261 (2010).

4.  On and after January 15, 2009, the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

5.  On and after March 1, 2010, the criteria for an evaluation of in excess of 30 percent for status post total left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2006 and March 2010 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claims were re-adjudicated in the November 2010 supplemental statement of the case.  Additionally, the RO's March 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claims for higher ratings.  This letter also informed him of the general requirements to obtain a higher rating and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and his identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, pursuant to these claims, the Veteran underwent adequate VA examinations in October 2006 and May 2010 in order to ascertain the severity of his service-connected knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, took into account the Veteran's statements, treatment records, and lay statements of record, which allowed for fully-informed evaluations of the claimed disabilities.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from October 1975 to October 1978.  In May 1998, the Veteran's service-connection claim for a bilateral knee disorder was granted and a noncompensable evaluation was assigned thereto, effective January 29, 1998.  In September 1998, this evaluation was increased to 20 percent with the same effective date.  

In July 2006, the Veteran submitted a claim for an evaluation in excess of 20 percent for his service-connected bilateral knee disability.  After an October 2006 VA examination, his claim was denied in a November 2006 rating decision.  Subsequently, the Veteran perfected an appeal.  During the pendency of this appeal, the Veteran submitted a claim of entitlement to convalescence following total left knee arthroplasty.  This claim was granted in May 2009 and a total rating was assigned from January 15, 2009 to March 1, 2009 pursuant to 38 C.F.R. § 4.30 (2010).  The RO also granted a total rating from March 1, 2009 to March 1, 2010 for the Veteran's now-titled status post total left knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Further, the RO assigned a separate 10 percent evaluation for the Veteran's service-connected right knee disability, effective from January 15, 2009, and prospectively assigned a 30 percent rating to the Veteran's total left knee arthroplasty on and after March 1, 2010.  

In December 2009, the Board remanded these issues to the RO for further development.  The Veteran reported that he received regular VA treatment between November 2006 and January 2009, but the Board found that no efforts had been undertaken to obtain records demonstrating such treatment.  During the pendency of this appeal, the Veteran also reported that his right and left knee disabilities had increased in severity since the October 2006 VA examination and, thus, the Board found that a remand for current findings was warranted.  Further, the Board found that the RO's August 2006 letter did not satisfied VA's duty to notify.  As such, the Board also found that a remand was warranted in order to provide the Veteran with updated notice.  Finally, the Board deferred its decision as to the issue of an increased rating for the Veteran's status post total left knee arthroplasty until after the RO had assigned a rating following the termination of the year-long 100 percent rating period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

While the above captioned claims were in remand status, the RO obtained the Veteran's VA treatment reports dated on and after January 23, 2007.  In March 2010, the RO sent the Veteran a letter that satisfies VA's duty to notify.  In May 2010, the Veteran underwent an adequate VA examination to ascertain the severity of his service-connected right and left knee disabilities.  The Veteran's claims were then denied in a November 2010 supplemental statement of the case and remitted to the Board for further appellate review.  Based on a longitudinal review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the December 2009 remand and, thus, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Generally, in a claim for an increased disability rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As noted above, the Veteran's service-connected left knee disability was granted a temporary 100 percent disability rating from January 15, 2009 to March 1, 2010.  As such, the maximum benefit allowable under the applicable regulations has been assigned for this period and, thus, no increased schedular evaluation is available.  However, increased evaluations are for consideration for those periods before and after the convalescence period.

I.  Schedular

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2010).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A.  Bilateral Knee Disability Prior to January 15, 2009

In February 2006, the Veteran underwent a VA orthopedic consultation.  The Veteran complained of left knee pain following a December 2005 fall down six stairs.  He reported a "valgus load" to the left knee and severe medial-sided pain and swelling.  Six days after the fall, the Veteran underwent a radiological examination, which was negative for a fracture.  The Veteran reported he was not placed in a knee immobilizer or brace, and that his left knee had not improved much since the fall.  A physical examination revealed minimal effusion and significant tenderness along the medial collateral ligament from the proximal to the distal insertion, most severe at the level of the joint line.  There was mild medial line tenderness, and minimal pain with patellar grind.  Range of left knee motion was from full extension to 90 degrees, but was limited by medial collateral ligament pain.  The left knee was stable to varus/valgus stress.  There was severe medial pain with valgus stress and no pain to varus stress.  The knee was stable to anterior and posterior translation.  A Lachman's test was negative.  A contemporaneous radiological examination showed mild degenerative changes in the medial compartment, and there were no apparent fractures.  The impression was left medial collateral ligament sprain and left medial compartment arthritis.  A second series of radiological images were obtained, which demonstrated mild degenerative changes of both knees.  

An October 4, 2006 VA outpatient treatment note demonstrated that the Veteran reported that he was playing basketball three times per week with a team.

On October 28, 2006, the Veteran underwent a VA examination to determine the presence of a right and/or left knee disorder, whether either/both were related to his military service, and the severity thereof.  The Veteran described an inservice bilateral knee injury during a basketball game.  As a result of this injury, he reported that he was placed in bilateral knee casts for two to three months.  The Veteran denied a history of surgery to either knee, current swelling, heat, or redness.  He endorsed bilateral knee pain and morning stiffness.  He also complained of a sensation of "giving way" and locking in both knees.  At the time of the examination, the Veteran was wearing a left knee brace, but did not use another assistive device.  The Veteran stated that he was unable to play sports or run.  He claimed his knee pain increased if he walked more than 1/4 mile and that he experienced knee pain if he stood for more than 15 minutes or went up stairs.  A physical examination of the Veteran's right knee did not reveal any obvious deformities, ankylosis, or effusion.  It was warm and dry to the touch, without the presence of erythema.  There was tenderness to the medial joint line.  Range of motion was full with zero degrees in extension without pain; flexion was full to 140 degrees without pain throughout the motion.  A physical examination of the Veteran's left knee revealed no obvious deformities, ankylosis, or effusion.  The knee was dry and warm to the touch, without erythema.  There was tenderness to palpation on the medial and lateral joint lines.  Range of motion was "decreased" to -5 degrees in extension with pain at the extremes of the motion.  Flexion was full to 140 degrees without pain throughout the motion.  Repetitive flexion and extension of the right and left knee joints did not result in a decreased range of motion or increased pain.  The Veteran denied flare-ups.  Lachman's testing, anterior drawer sign, McMurray's sign, and patellar grind tests were negative, bilaterally.  There was no laxity found, bilaterally.  The diagnoses were right knee arthritis and left knee internal derangement with arthritis.

A January 2007 VA mental health counseling note demonstrated that the Veteran had a long history of poly-substance abuse, including alcohol, marijuana, and cocaine.  The Veteran asserted that he abused drugs and alcohol to manage pain, but eventually realized that his pain issues were just an excuse to "get high."  He also reported that he was able to play basketball and that he played with an older group of men.

An April 2007 VA treatment report showed that the Veteran reported playing basketball with a team every weekend.  In May 2007, the Veteran reported that he participated in basketball tournaments as a source of income.

An April 2008 VA treatment report demonstrated that the Veteran was fitted for and provided with a new knee brace, left versus right was not specified.  The Veteran reported that he was unable to stand for more than 15 to 20 minutes at a time.  He claimed that his mobility was limited and that he could not walk more than 1/16 of a mile.  He stated that he was unable to climb, stoop, or crawl, but it was unclear whether these inabilities were attributable to his knees or to a 1990 low back injury.  Although the Veteran claimed that he had used a cane since 2003, the treating medical professional stated that she never witnessed the Veteran employing a cane.

According to an April 2008 VA pain consultation note, a physical examination reported pain during varus and valgus testing, and patellar pain upon flexion and extension.  The assessment was osteoarthritis and chondromalacia of the knees, bilaterally. 

In May 2008, the Veteran submitted a statement in support of his claims wherein he reported that both of his knees were getting worse, were "degenerating more and more," and that he had to wear a brace and walk with a cane.

In June 2008, the Veteran underwent a radiological examination of his bilateral knees.  With respect to his right knee, the examination revealed degenerative changes of the medial compartment, including joint space narrowing, subcortical sclerosis, and minimal marginal osteophyte formation.  Further, a large marginal osteophyte was noted projecting from the inferior pole of the patella anteriorly.  The remaining osseous structures were within normal limits and the soft tissue was unremarkable.  With respect to his left knee, the examination showed no fractures or dislocations.  There were "moderate-severe" degenerative changes of the medial compartment, including joint space narrowing, subcortical sclerosis, and marginal osteophyte formation.  A large marginal osteophyte was identified as emanating from the inferior pole of the patella anteriorly.  Other, smaller, calcifications were also noted along the patellar tendon.  A minimal marginal osteophyte was also noted the undersurface of the patella.  Remaining osseous structures appeared to be within normal limits.

According to a July 11, 2008 VA orthopedic consultation note, the Veteran exhibited full range of right knee motion with crepitus and pain.  The Veteran reported discomfort on the medial and lateral joint lines.  His right knee was otherwise stable to varus and valgus stress testing, as well as anterior and posterior drawer testing.  The Veteran was able to perform a straight leg raise.  With respect to his left knee, the Veteran was able to extend to 20 degrees and flex to 130 degrees.  There was significant joint line pain, both medially and laterally.  His left knee was stable to anterior and posterior drawer testing, and varus and valgus stress testing.  After reviewing previous radiological results, the assessment was osteoarthritis, bilaterally, and "questionable" disruption of the extensor mechanism of the left knee.  On this occasion, the Veteran received a right knee injection of a steroid and lidocaine mixture.  It was recommended that a magnetic resonance image be obtained in order to determine the status of his extensor mechanism.

On July 29, 2008, the Veteran underwent magnetic resonance imaging of his left knee that revealed edema in the medial femoral condyle and medial tibial plateau.  There was irregular narrowing of the articular cartilage of the medial femoral condyle.  There was also small joint effusion, but no Baker's cyst.  The quadriceps and patellar tendons were longitudinally intact.  There was a heterogeneous signal intensity identified in the distal quadriceps tendon and proximal patellar tendon.  There was a small foci of fluid signal intensity within the proximal patellar tendon.  These findings were presumed to relate to degenerative change.  The cruciate ligaments were intact.  There were degenerative changes and tearing of the posterior horn of the medial meniscus.  The anterior horn of the medial meniscus and lateral meniscus were unremarkable.  The outer fibers of the medial collateral ligaments were intact, but there was thickening and heterogeneous signal intensity associated with inner fibers consistent with the degenerative change, sprain, and/or partial tearing.  The lateral collateral ligament was intact.  Ultimately, the impressions were degenerative changes in the quadriceps and patellar tendons; degenerative changes and tearing of the posterior horn of the medial meniscus; partial tearing of the medial collateral ligament; bruising of the medial femoral condyle and medial tibial plateau; and joint effusion.

A September 2008 VA outpatient orthopedic clinic note demonstrated that the Veteran appeared for a follow-up on his bilateral knees.  He claimed that his left knee was more symptomatic.  The Veteran was noted as experiencing chondromalacia patellae for "some time," and that he wore bilateral knee braces.  The Veteran also experienced "some" medial joint line pain along the left knee and "some" effusion in the past.  The result from recent magnetic resonance imaging demonstrated that the Veteran's left knee extensor mechanism was intact, and that he had severe arthritis along the medial compartment and along the patellae of his left knee.  The Veteran expressed a desire to pursue a total left knee arthroplasty.

A November 2008 VA outpatient orthopedic clinic note demonstrated that the Veteran's largest concern was his left knee.  The Veteran reported that an 800 pound box slid off a truck and pinned his leg against another vehicle.  The Veteran reported trying conservative treatment, injections, and braces.  Upon physical examination, the Veteran's left knee demonstrated mild to moderate effusion.  There was tenderness to palpation over the medial aspect of the left knee, including the joint line.  The Veteran expressed "considerable" pain with patellofemoral pressure.  Range of motion testing showed an extensor lag of 20 degrees.  The examiner was able to passively extend the Veteran's left leg to 10 degrees short of full extension and could flex the left knee to 100 degrees.  There was no instability to varus, valgus, anterior, or posterior stresses.  The Veteran had a mild varus alignment, bilaterally.  Radiological examinations were reviewed.  The examiner noted moderate to severe degenerative changes in the medial compartment of the Veteran's left knee.  There were also "fairly significant" patellofemoral degenerative changes with a high riding patella.  The magnetic resonance imaging scan was also reviewed.  The examiner noted tendinosis in the patellar region, as well as the high riding patella.  Ultimately, the examiner opined that a total knee replacement was an appropriate treatment option.  The examiner then instructed the Veteran to avoid any activities that applied a heavy load to his patellar tendon.  The Veteran reported that he when he played "basketball and other things," he put a lot of stress on his knees, which could "really irritate" his patellar tendon.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  

Additionally, VA General Counsel opinions provide for separate evaluations for knee instability and knee arthritis in certain cases.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2010); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a disability rating under Diagnostic Code 5257 for instability of the knee is in effect, and there is x-ray evidence of arthritis, a separate rating for arthritis based on painful motion can be assigned under 38 C.F.R. § 4.59).  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  Limitation of motion of the knee is evaluated as noncompensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 45 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Prior to January 15, 2009, the Veteran's service-connected bilateral knee disability has been assigned a 20 percent rating pursuant to Diagnostic Codes 5003.  When assigning the 20 percent rating, the RO determined that there was no compensable range of motion limitation with respect to the Veteran's bilateral knee disability.  As such, the maximum 20 percent rating was assigned because there was x-ray evidence of involvement of 2 or more major joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

In October 2006, the Veteran was able to flex to 140 degrees, bilaterally.  In July 2008, the Veteran was able to flex his right leg to 140 degrees, and able to flex his left leg to 130 degrees.  Consequently, the evidence of record prior to January 15, 2009, does not demonstrate that a higher rating was warranted on basis of limitation of right or left leg flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

In February 2006, the Veteran was able to extend his left leg to zero degrees.  In October 2006, the Veteran was able to extend right leg to zero degrees, and extend his left leg to -5 degrees.  On July 11, 2008, the Veteran was again able to extend his right leg to zero degrees, but was only able to extend his left leg to 20 degrees.  In November 2008, the Veteran was only able to extend his left leg to 20 degrees.  Prior to July 11, 2008, the evidence of record did not demonstrate that a compensable rating was warranted for the either the Veteran's right or left knee on the basis of limitation of leg extension.  However, because the Veteran was only able to extend his left knee to 20 degrees beginning on July 11, 2008, the Board finds that a rating of 30 percent is warranted for the Veteran's left knee on the basis of limitation of extension from July 11, 2008 to January 15, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Consideration has been given to an increased evaluation for a bilateral knee disability prior to July 11, 2008, and to an increased evaluation for a left knee disability from July 11, 2008 to January 15, 2009 under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence of right or left knee instability or subluxation; genu recurvatum; removal of the semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; ankylosis; or malunion or nonunion of the tibia and fibula during either of these periods.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2010).  Accordingly, an evaluation in excess of 10 percent for the Veteran's bilateral knee disability prior to July 11, 2008, or in excess 30 percent for the Veteran's left knee disability from July 11, 2008 to January 15, 2009, is not warranted under these diagnostic codes.

By granting a separate rating for the Veteran's service-connected left knee from July 11, 2008 to January 15, 2009, the Board has effectively dissolved the rating assigned to the Veteran's bilateral knee disability during this period.  See 38 C.F.R. § 4.14 (2010).  As such, the Board must now assign a rating for the Veteran's right knee disability during from July 11, 2008 to January 15, 2009.  As demonstrated above, the evidence of record showed that a noncompensable rating is warranted based on the Veteran's right knee flexion and extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The evidence of record did not demonstrate right knee instability or subluxation; genu recurvatum; removal of the semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263.  As such, a compensable rating is not available pursuant to these diagnostic codes.  However, when service-connected degenerative arthritis in noncompensable under limitation of motion diagnostic codes, a separate of 10 percent rating is warranted for each major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  As such, the Board finds that a separate 10 percent rating is warranted for the Veteran's right knee disability from July 11, 2008 to January 15, 2009.  Id.

In making the above determinations, the Board has also considered whether there was any additional functional loss not contemplated in the 20 percent evaluation for the Veteran's bilateral knee disability prior to July 11, 2008; in the 30 percent rating for the Veteran's left knee disability from July 11, 2008 to January 15, 2009; or in the 10 percent rating for the Veteran's right knee disability from July 11, 2008 to January 15, 2009.  See 38 C.F.R. §§ 4.40, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

With respect to the 20 percent rating for the his bilateral knee disability prior to July 11, 2008, the Veteran's range of left knee motion was from full extension to 90 degrees, but was limited by medial collateral ligament pain in February 2006.  However, in October 2006, the Veteran demonstrated near full range of knee motion, bilaterally.  Moreover, repetitive flexion and extension of the right and left knee joints did not result in a decreased range of motion or increased pain.  Based on the relevant evidence dated prior to July 11, 2008, the Board finds that the Veteran did not experience any additional functional loss upon repetitive use.  Further, the Board finds that the Veteran's bilateral knee symptomatology did not more nearly approximate the criteria for rating in excess of 20 percent under any applicable diagnostic code and, thus, a rating in excess of 20 percent is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010); DeLuca, 8 Vet. App. at 205-206.

With regard to the 30 percent rating for the Veteran's left knee disability from July 11, 2008 to January 15, 2009, the Veteran was able to extend to 20 degrees and flex to 130 degrees on July 11, 2008.  While performing this motion, the Veteran experienced "significant" joint line pain, both medially and laterally.  In November 2008, the Veteran expressed "considerable" pain with patellofemoral pressure.  In addition, range of motion testing showed an extensor lag of 20 degrees.  The Board finds that the evidence relevant to this time period did not demonstrate any additional disability after repetitive use, such as weakened movement, excess fatigability, or incoordination.  The Board finds that, despite the Veteran's documented pain, his left knee symptomatology did not more nearly approximate the criteria for a higher rating and, thus, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5261; DeLuca, 8 Vet. App. at 205-206.

With respect to the Veteran's 10 percent rating for his service-connected right knee disability from July 11, 2008 to January 15, 2009, the evidence of record demonstrates that the Veteran exhibited a full range of right knee motion, albeit with crepitus and pain, on July 11, 2008.  The Veteran reported discomfort on the medial and lateral joint lines of his right knee during the range of motion testing.  The evidence relevant to this time period does not demonstrate any additional disability after repetitive use of his right knee, such as weakened movement, excess fatigability, or incoordination.  Although the Veteran's service-connected right knee was manifested by pain and/or discomfort, the symptomatology did not more nearly approximate the criteria for a higher rating.  Consequently, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261; DeLuca, 8 Vet. App. at 205-206.

B.  Right Knee Disability On and After January 15, 2009

In September 2009, the Veteran testified at a Board hearing that he injured his knees, bilaterally, as a result of being pinned by a 600-pound "girdle" during his military service.  He also testified that his knee injuries were related to basketball, but that it was the pinning incident that actually caused his knee injuries.  He then testified that he was placed into casts for three months.  Following his service discharge, the Veteran stated that he did not seek treatment until sometime in 1982 or 1983, at which point he began to have "major problems" with his knees.  The Veteran then reported that he experienced severe pain, could not walk for very long, could not stand up for very long, and could not lift "anything."  He also reported that his knees "gave out" on him, resulting in him falling down the stairs.  The Veteran then testified about the symptoms underlying the medical decision to undergo a total left knee arthroplasty, and testified about the left knee symptoms he experienced since the surgery.  The Veteran also testified that his right knee swelled up because he had to compensate for his left knee.

In May 2010, the Veteran underwent a VA orthopedic examination to ascertain the severity of his service-connected right knee disability.  The Veteran reported constant and chronic right knee pain that increases with prolonged periods of standing, "any" attempt at bending, and prolonged periods of walking.  At the time of this examination, the Veteran was using a cane and walked with an antalgic, slow gait.  Upon physical examination, there was no soft tissue swelling, no warmth, and no erythema.  There was tenderness to both the medial and lateral joint lines upon palpation, medial greater than lateral.  Range of motion testing demonstrated that the Veteran was able to extend to zero degrees, without pain.  He was able to flex to 110 degrees, with pain at the extreme end of the range.  There was no palpable effusion and no other bony deformity.  After repetitive extension and flexion, the Veteran's range of motion remained the same, but experienced increased pain and fatigue.  No incoordination was noted.  Further, there was no instability to varus, valgus, anterior, or posterior stresses.  

In September 2010, the Veteran underwent a radiological examination of his right knee, which revealed no fractures or dislocations.  There was minimal narrowing of the medial joint compartment and narrowing and osteophyte formation of the patellofemoral joint.  The soft tissue was unremarkable.  The impression was minimal degenerative change without evidence of acute osseous abnormality.

According to a VA treatment record, the Veteran was scheduled to undergo a total right knee arthroplasty on December 10, 2010.  The Veteran also submitted an undated letter from a VA doctor, wherein the doctor confirmed that the Veteran was scheduled to undergo a total right knee arthroplasty.  With this said, however, evidence demonstrating that a total right knee arthroplasty was actually performed was not submitted or identified by the Veteran.

The Veteran's right knee disability has been assigned a 10 percent rating, on and after January 15, 2009, pursuant to Diagnostic Code 5003.  This rating is based on degenerative arthritis with a noncompensable limitation of right knee motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In order for a rating to be assigned on the basis on limitation of right knee motion, the evidence of record must demonstrate extension limited to 10 degrees, or flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  According to the results from the May 2010 VA examination, the Veteran was able to extend to zero degrees and flex to 110 degrees.  As such, the Board finds that a compensable rating is not warranted for the Veteran's right knee disability on the basis of limitation of extension or flexion.  Accordingly, the Board finds that a 10 percent evaluation is warranted for the Veteran's right knee disability, on and after January 15, 2009, pursuant to Diagnostic Code 5003.

The Board has also considered an increased evaluation for the Veteran's right knee disability, on and after January 15, 2009, under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, there is no evidence dated on or after January 15, 2009 that demonstrated right instability or subluxation; genu recurvatum; removal of the semilunar cartilage; dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263.  Consequently, an evaluation in excess 10 percent for the Veteran's right knee disability on and after January 15, 2009 is not warranted under these diagnostic codes.

Additionally, the Board has considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's right knee disability on and after January 15, 2009.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  After repetitive extension and flexion of the right knee during the May 2010 VA examination, the Veteran experienced increased pain and fatigue, however, range of motion of the right knee remained the same.  No incoordination was noted, and there was no instability to varus, valgus, anterior, or posterior stresses.  Although the Veteran experienced increased pain and fatigue upon repetitive motion, there was no additional functional loss.  As such, his right knee symptomatology did not more nearly approximate the criteria for a higher rating under any applicable diagnostic code and, thus, a rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5003, 5260, 5261; DeLuca, 8 Vet. App. at 205-206.

C.  Status Post Total Left Knee Arthroplasty On and After March 1, 2010

In May 2010, the Veteran underwent a VA examination to ascertain the severity of his service-connected left knee disability, status post total arthroplasty.  The Veteran reported constant and chronic knee pain since the January 2009 surgery.  He asserted that this pain increased with prolonged periods of standing, "any" attempt at bending, and prolonged periods of walking.  At the time of this examination, the Veteran used a cane to ambulate, and stated that he had used the cane since the January 2009 surgery.  He walked with an "antalgic slow gait," but was able to accomplish his activities of daily living.  Upon physical examination, the examiner noted a well-healed surgical incision over the anterior aspect of the Veteran's left knee.  There was no soft tissue swelling, no warmth, and no erythema.  There was "extreme" diffuse tenderness when any portion of his knee was palpated.  The Veteran displayed a "very dramatic response" to pain palpation.  Range of motion testing showed that the Veteran was able to extend to zero degrees with pain, but was only able to flex to 90 degrees, with pain at the extreme end of that range.  There was no palpable effusion, no soft tissue swelling, and no bony abnormality noted.  After repetitive flexion of his left knee, the Veteran experienced increased pain and fatigue, but range of motion of the left knee remained constant.  No incoordination was noted, and no instability to varus, valgus, anterior, or posterior stresses.  The examiner then reviewed November 2009 imaging studies, which demonstrated no hardware complications.  The examiner also reviewed a June 2009 VA treatment report that showed that the Veteran was able to extend his left knee to zero degrees and flex to 85 degrees.  Moreover, there was no varus or valgus laxity noted.  Additionally, the examiner reviewed a November 2009 VA radiological report, which demonstrated that the Veteran complained of pain.  The x-ray revealed a well-aligned total knee arthroplasty with no changes and no evidence of loosening.  Ultimately, the May 2010 VA examiner's rendered a diagnosis of postoperative left total knee replacement with residual decreased range of motion.

According to 38 C.F.R. § 4.71a, Diagnostic Code 5055, which governs the rating assigned to impairment arising from the prosthetic replacement of a knee joint, a 100 percent disability rating will be assigned for one year following the implantation of a knee prosthesis.  After this one-year period, the minimum disability rating which may be assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).

The RO assigned the minimum 30 percent rating to the Veteran's service-connected status post total left knee arthroplasty, effective March 1, 2010.  In order for a higher rating to be assigned, the evidence of record dated after March 1, 2010, must demonstrate ankylosis in flexion between 10 degrees and 20 degrees; or extension limited to 30 degrees; or nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  The evidence of record does not demonstrate that the Veteran's left knee was manifested by ankylosis or a nonunion of the tibia and fibula, with loose motion.  Further, range of motion testing during the May 2010 VA examination showed left knee extension to zero degrees.  Consequently, a rating in excess of 30 percent for the Veteran's status post total left knee arthroplasty, on and after March 1, 2010, is not warranted pursuant to Diagnostic Codes 5256, 5261, 5262.

Following the one-year, 100 percent rating, the maximum available rating under Diagnostic Code 5055 is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  To warrant a 60 percent rating, the evidence of record must demonstrate chronic residuals consisting of severe painful motion or weakness.  Id.  The Board observes that the word "severe" is not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  

During the May 2010 VA examination, the Veteran reported chronic and constant left knee pain.  Upon palpation, the Veteran exhibited a "dramatic" response; however, severe pain alone is not the criterion upon which a 60 percent evaluation is based under Diagnostic Code 5055.  The evidence must demonstrated severe painful motion or weakness.  Range of motion testing demonstrated that the Veteran was able to extend to zero degrees and flex to 90 degrees, with pain at the extreme end of that range.  After repetitive extension and flexion of his left knee, the Veteran experienced increased pain and fatigue, but his range of motion remained constant.  There was no evidence of weakness.  As such, the Board finds that the Veteran's left knee disability was not manifested by severe painful motion or weakness on or after March 1, 2010.  Consequently, the criteria for the maximum 60 percent rating under Diagnostic Code 5055 have not been met and, thus, a rating in excess of 30 percent rating is not warranted for the Veteran's status post total left knee arthroplasty on and after March 1, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board considered an increased evaluation for the Veteran's left knee disability, on and after March 1, 2010, under other potentially applicable diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, 5260, or 5263.  38 C.F.R. § 4.71a.  Consequently, an evaluation in excess 30 percent for the Veteran's left knee disability on and after March 1, 2010 is not warranted under these diagnostic codes.

The Board has also considered whether there was any additional functional loss not contemplated in the 30 percent evaluation for the Veteran's left knee disability on and after March 1, 2010.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  After repetitive extension and flexion during the May 2010 VA examination, the Veteran's range of motion remained the same, but he experienced increased pain and fatigue.  No incoordination was noted, and there was no instability to varus, valgus, anterior, or posterior stresses.  As such, repetitive use of this left knee did not result in additional functional loss.  The Board finds that his left knee symptomatology did not more nearly approximate the criteria for a higher rating under any applicable diagnostic code and, thus, a rating in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055, 5256, 5262; DeLuca, 8 Vet. App. at 205-206.

II.  Extraschedular and Further Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

With respect to the 20 percent rating assigned to the Veteran's bilateral knee disability prior to July 11, 2008, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's bilateral knee disability, prior to July 11, 2008, was evaluated as musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As demonstrated by the evidence of record, the Veteran's bilateral knee disability was manifested by degenerative arthritis, near full range of motion, pain, and tenderness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 20 percent disability rating.  A rating in excess of 20 percent is provided for certain manifestations of a bilateral knee disability, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

With respect to the 30 percent rating assigned to the Veteran's left knee disability from July 11, 2008 to January 15, 2009, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's left knee disability was evaluated from July 11, 2008 to January 15, 2009 as musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  From July 11, 2008 to January 15, 2009, the Veteran's left knee disability was manifested by manifested by degenerative arthritis, pain, tenderness, and limitation of extension to 20 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is congruent with the criteria for the currently assigned 30 percent rating.  A rating in excess of 30 percent is provided for certain manifestations of a left knee disability, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

With respect to the 10 percent rating assigned to the Veteran's right knee disability from July 11, 2008 to January 15, 2009, and the 10 percent rating assigned to his right knee disability on and after January 15, 2009, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings inadequate.  The Veteran's right knee disability was evaluated as a musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, during both time periods.  The criteria of Diagnostic Code 5003 are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability during both periods.  Id.  The Veteran's right knee disability was manifested by pain, tenderness, a full range of motion, and degenerative arthritis from July 11, 2008 to January 15, 2009.  On and after January 15, 2009, the Veteran's right knee disability was manifested by pain, fatigue after repetitive use, extension to zero degrees, and flexion to 110 degrees.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability pictures are contemplated by the currently assigned 10 percent ratings.  Ratings in excess of 10 percent are provided for certain manifestations of a right knee disability, but the medical evidence demonstrates that those manifestations are not present in this case during either period.  Accordingly, the schedular evaluations are adequate and no referrals are required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

With respect to the 30 percent rating assigned to the Veteran's left knee disability on and after March 1, 2010, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating inadequate.  The Veteran's left knee disability was evaluated on and after March 1, 2010 as musculoskeletal disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  On and after March 1, 2010, the Veteran's left knee disability was manifested by pain to palpation, tenderness, extension to zero degrees, and flexion to 90 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's disability picture is adequately represented by the currently assigned 30 percent rating.  A rating in excess of 30 percent is provided for certain manifestations of a left knee disability, but the medical evidence demonstrates that those manifestations are not present in this case.  Accordingly, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749.  

Thus, the threshold determination for a referral for extraschedular consideration was not met with respect to either the Veteran's right or left knee for any of the periods of time at issue herein and, consequently, the Board finds that referrals for extraschedular ratings are not warranted.  Thun, 22 Vet. App. at 115.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the ratings assigned herein for the Veteran's service-connected left and right knee disorders at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left knee disorders, the evidence shows no distinct periods of time other than those assigned since service connection became effective, during which the Veteran's right and left knee disorders have varied to such an extent that a rating greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims addressed herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An evaluation in excess of 20 percent for a bilateral knee disability prior to July 11, 2008, is denied.

A 30 percent rating for a left knee disability from July 11, 2008 to January 15, 2009, is granted.

A separate 10 percent rating for a right knee disability, from July 11, 2008 to January 15, 2009, is granted.

An evaluation in excess of 10 percent for right knee disability on and after January 15, 2009, is denied.

A rating in excess of 30 percent on and after March 1, 2010 for status post total left knee arthroplasty is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


